Matter of Mallo v Vance (2015 NY Slip Op 08926)





Matter of Mallo v Vance


2015 NY Slip Op 08926


Decided on December 3, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 3, 2015

Tom, J.P., Sweeny, Andrias, Gische, JJ.


16290 201/14 -4585

[*1] In re Daniel Mallo, Petitioner,
vCyrus R. Vance, Jr., etc., et al., Respondents.


Raiser & Kenniff, P.C., New York (Thomas A. Kenniff of counsel), for petitioner.
Cyrus R. Vance, Jr., District Attorney, New York (Harrison Schweiloch of counsel), for Cyrus R. Vance, Jr., respondent.
Eric T. Schneiderman, Attorney General, New York (Charles F. Sanders of counsel), for Hon. Daniel P. Fitzgerald, respondent.

The above-named petitioner having presented an application to this Court praying for an order, pursuant to article 78 of the Civil Practice Law and Rules,
Now, upon reading and filing the papers in said proceeding, and due deliberation having been had thereon,
It is unanimously ordered that the application be and the same hereby is denied and the petition dismissed, without costs or disbursements.
ENTERED: DECEMBER 3, 2015
CLERK